United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2086
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Thomas G. Dennis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                           Submitted: February 14, 2022
                              Filed: May 31, 2022
                                 ____________

Before LOKEN, COLLOTON, and SHEPHERD, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

       In December 2016, after serving a prison sentence for possession with intent
to deliver a controlled substance, Thomas Dennis began his five-year term of
supervised release. He completed nearly four years without incident. In October,
2020, the United States Probation Office filed a Petition for Warrant or Summons for
Offender Under Supervision, alleging Dennis had committed two supervised release
violations -- being charged in state court with the class 3A felony of assault by
strangulation on September 17, and excessive use of alcohol. After a hearing, the
district court modified his conditions of supervised release to include a provision
barring contact with the victim of the alleged assault.

       On December 18, the Probation Office filed an Amended Petition adding
allegations that, on December 17, Dennis had assaulted and injured the same victim,
violating the no-contact condition. A subsequent second Amended Petition noted the
state court had dismissed the initial assault charge; Dennis had been charged with a
second assault offense in January 2021; he entered a plea to a terroristic threats
offense on that charge; and the state court sentenced him to 180 days’ incarceration.
On May 4, 2021, the Probation Office filed a “2nd Amended Violation Provisions and
Recommendation,” which concluded:

      [After the no-contact order was entered in November 2020,] Mr.
      Dennis . . . increased his violent behavior toward his girlfriend, which
      resulted in further [state] criminal charges . . . . Over the course of four
      months Mr. Dennis incurred three new felony charges . . . all of a violent
      nature, and increasing in severity. Based on the Omaha Police Reports
      for each offense, the behavior of Mr. Dennis qualifies as a Grade A
      Violation . . . [under the] Guidelines Manual. However, . . . Douglas
      County Court ultimately convicted Mr. Dennis on charges that are
      classified as a Grade B Violation . . . . Therefore, the undersigned
      officer is making a recommendation based on the charges Mr. Dennis
      was convicted of . . . a Grade B violation, Guideline range 21-27
      months. It is felt that a term of incarceration . . . provides for just
      punishment. It is respectfully recommended the Court impose a
      sentence of 24 months imprisonment, with no term of supervision to
      follow.

[Emphasis in original.] The advisory guidelines range if the state court conviction
was a Grade A offense under federal law would be 51 to 63 months because Dennis
is in Criminal History Category VI. See USSG § 7B1.4(a)(2). The statutory
maximum revocation sentence is 60 months. 18 U.S.C. § 3583(e)(3).

                                          -2-
       At the revocation hearing, the government agreed with the Probation Office’s
recommendation. Dennis argued he should be returned to supervised release, noting
his lengthy prior period of compliance, a recent evaluation that he is not drinking to
excess, and the fact that both Dennis and the victim want no further relationship. He
argued: “because the State punished him for the terroristic threat separately,” he
should be returned to supervision.

       The district court,1 after stating “I have considered all factors outlined under
18 U.S.C. Section 3553(a),” imposed a 24-month prison sentence with no supervised
release to follow. The court specifically credited Dennis’s lengthy period of
compliance with his supervised release obligations -- “you spent a lot of time as a
success story in the federal system.” However, the court explained, Dennis has “some
serious issues” that “worry me, and I’m taking a little risk by doing what I’m
doing . . . [be]cause . . . if this lady got hurt or there was additional problems, that
would be a big concern.” Nonetheless, based on Dennis’s prior compliance and
statements that his relationship with the victim is over, “I’ve decided to go along with
[the Probation Office’s] recommendation.”

      Dennis appeals, arguing his revocation sentence is substantively unreasonable
because it is nearly eight times longer than the state sentence underlying the
supervised release violation. “We review the substantive reasonableness of a
[revocation] sentence for an abuse of discretion and generally defer to the district
court’s judgment.” United States v. Steele, 899 F.3d 635, 638 (8th Cir. 2018). We
apply “the same reasonableness standard that applies to initial sentencing
proceedings.” United States v. Boelter, 806 F.3d 1134, 1136 (8th Cir. 2015)
(quotation omitted).



      1
      The Honorable Brian C. Buescher, United States District Judge for the District
of Nebraska.

                                          -3-
       In revoking a term of supervised release, the district court is required to
consider all but two of the § 3553(a) factors. See § 3583(e). The incorporated factors
include “the nature and circumstances of the offense and the history and
characteristics of the defendant,” and “the need . . . to protect the public from further
crimes of the defendant.” §§ 3553(a)(1) and (a)(2)(C). Dennis’s exclusive focus on
the terroristic threats state court sentence is contrary to our revocation precedents.
When imposing a revocation sentence, the individualized assessment required by
§ 3553(a) allows the district court to consider relevant conduct underlying alleged
supervised release violations that were dismissed. See Steele, 899 F.3d at 639;
United States v. McGhee, 869 F.3d 703, 706 (8th Cir. 2017).

         Here, Dennis not only committed the terroristic threats offense, he committed
it while revocation proceedings were pending based on an earlier assault of the same
victim, and in violation of an explicit no-contact order. Moreover, the Probation
Office recommendation noted that a full revocation hearing might establish facts set
forth in the Omaha police reports that would make the second assault a Grade A
violation. The district court recognized this reality when it explained, “I’m taking a
little risk by . . . go[ing] along with this [Probation Office] recommendation,” because
Dennis’s offense conduct threatened future public harm from renewed violent
conduct.

       Dennis claims the court abused its discretion in basing its sentence on the
“minor conduct” that led to revocation, and by failing to account for his rehabilitation
and success under supervised release. We disagree. Viewing the December 2020
terroristic threats offense alone, or as part of his total offense conduct, it was hardly
“minor.” The victim alleged that Dennis cut her left ring finger, struck her on the
head with a hatchet knife that he held to her face and throat, and slammed her head
on the ground. While Dennis disputed her account of the incident, it was undisputed
the victim was hospitalized and substantial blood was found in her apartment. Even
more ominously, this was his second assault of the same victim, committed with

                                          -4-
revocation proceedings pending and in violation of a federal no-contact order. As we
have noted, the district court expressly took into account Dennis’s prior supervised
release success. The court considered Dennis’s arguments, weighed them against his
offense conduct, and explained its reasons for imposing a within-range sentence. The
court did not abuse its substantial revocation sentencing discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -5-